                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MARY BETH HEINERT and RICHARD
H SCHULTZ, JR. , on behalf of
themselves and all others similarly
situated

        Plaintiffs,

v.                                                            Case No: 5:18-cv-324-Oc-PGBPRL

BANK OF AMERICA, N.A., PERRY
SANTILLO, CHRISTOPHER PARRIS,
PAUL ANTHONY LAROCCO, JOHN
PICCARRETO and THOMAS
BRENNER

        Defendants.


                                             ORDER
        In this case involving a Ponzi scheme allegedly perpetrated by the individual Defendants,

the corporate Defendant, Bank of America, asks the Court to extend the previous stay of discovery

that expired on October 31, 2018 pending a determination of its renewed motion to dismiss. (Doc.

51). Indeed, the Court had granted a limited stay of discovery based on the initial motion to dismiss

and the arguments raised therein. (Doc. 44). Plaintiffs then filed an amended complaint, which

Bank of America has now moved to dismiss based on many of the same arguments it previously

raised. As such, it seeks to extend the stay of discovery, except as to initial disclosures or third-

party discovery. Plaintiffs oppose the requested stay and contend that discovery should proceed in

its entirety.

        As a general matter, motions to stay discovery may be granted pursuant to Rule 26(c), Fed.

R. Civ. P. The Court has broad discretion to deny or limit discovery in order to protect a party
from undue burden or expense, and to promote a case’s efficient resolution. See Fed. R. Civ. P.

26(c); see, e.g., Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367-68 (11th Cir. 1997);

Moore v. Potter, 141 Fed. App’x 803, 807-08 (11th Cir. 2005) (relying on Chudasama); McCabe

v. Foley, 23 F.R.D. 683; 685 (M.D. Fla. 2006). Such an order may provide, inter alia, that

discovery not be had, that it be delayed, or that it be had only by a method other than that selected

by the asking party. Fed. R. Civ. P. 26(c)(1)-(3). Given this broad discretion, the Court “should

not hesitate to exercise appropriate control over the discovery process.” Herbert v. Lando, 441

U.S. 153, 177 (1979). Indeed, the Eleventh Circuit has recognized that “when faced with a motion

to dismiss a claim for relief that significantly enlarges the scope of discovery, the district court

should rule on the motion before entering discovery orders, if possible.” Chudasama, 123 F.3d at

1368.

        While this is not the general rule or practice, it may be entirely appropriate for a Court to

stay discovery where there is a dispositive motion pending because “[i]f the district court dismisses

a nonmeritorious claim before discovery has begun, unnecessary costs to the litigants and to the

court system can be avoided.” Id. “In deciding whether to stay discovery pending resolution of a

pending motion, the Court inevitably must balance the harm produced by a delay in discovery

against the possibility that the motion will be granted and entirely eliminate the need for such

discovery.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997). To do so, “it is necessary

for the Court to take a preliminary peek at the merits of the motion to dismiss to see if it appears

to be clearly meritorious and truly case dispositive.” Glynn v. Basil Street Partners, LLC, 2010

WL 2508605, at *1 (M.D. Fla. June 16, 2010) (citing Feldman, 176 F.R.D. at 653-53). Of course,

“this involves weighing the likely costs and burdens of proceeding with discovery.” Glynn, 2010

WL 2508605, at *1 (citing McCabe, 233 F.R.D. at 685).



                                                -2-
       Here, as before, and without prejudging the merits of the motion to dismiss, the Court

acknowledges that it raises issues about the sufficiency of each of Plaintiffs’ claims against

Defendant Bank of America. Like the prior motion to dismiss, the renewed motion to dismiss

would dispose of all claims against Defendant Bank of America. A complaint does require more

than vague or conclusory allegations as to a defendant, and in the case of fraud, a heightened

pleading standard controls.

       Plaintiffs allege three claims against Defendant Bank of America: (1) Count I for aiding

and abetting fraud; (2) Count II for aiding and abetting breach of fiduciary duty; and (3) Count II

for civil conspiracy. A review of the amended complaint reveals that it is substantially similar to

the original complaint, but contains a few additional allegations. First, that Bank of American

investigated some of the accounts of the individual defendants, including questioning Defendant

Santillo and Parris and about “the unusual nature of the account openings, the unusual quantity of

account openings, and the atypical nature and amount of the transfers.” (Doc. 45, ¶¶ 100-103).

Second, Plaintiffs allege that a Bank of America employee, Derline Cunningham, accepted a

personal loan from the individual defendants (in violation of Bank of America policy) and then

followed them to another bank after Bank of America terminated its relationship with the

individual Defendants. (Doc. 45, ¶¶ 105-112).

       The thrust of Plaintiff’s amended complaint (as with the original complaint) is that

Defendant Bank of America had obligations to monitor and identify suspicious activity and that it

ignored obviously suspicious conduct, and knowingly engaged in transactions that were directly

related to the fraudulent scheme. (Doc. 45, ¶¶ 113-118). Plaintiff further alleges that “Bank of

America had actual knowledge that the Individual Defendants were using Bank of America

accounts to engage in illicit activity, and willingly assisted the fraud anyway.” (Doc. 45, ¶ 119).



                                                -3-
       The facts offered in support of the allegation that Bank of America had actual knowledge

include that the individual Defendants were in frequent contact with bank representatives

regarding their over 100 accounts, that the businesses controlled by the Individual Defendants were

involved with various investment opportunities, that Bank of America knew as a result of its

investigation that funds were being comingled and misappropriated, and that Bank of America

employee Derline Cunningham took financial compensation for her assistance with the scheme.

(Doc. 45, ¶ 158).

       To be sure, these allegations are beyond what was alleged in the original complaint.

Nonetheless, the heightened pleading standard for fraud under Rule 9(b) requires a party to “state

with particularity the circumstances constituting fraud or mistake.” While the Court does not

prejudge the merits of Defendant’s motion to dismiss, it does observe that Defendant makes

credible arguments in support of dismissal of each of the claims against it. For example, Defendant

argues that Plaintiffs have failed to adequately allege actual knowledge or substantial assistance

on behalf of Bank of America such that Plaintiffs’ aiding and abetting claims should fail.

Defendant also credibly argues that Bank of America did not enter into an agreement in furtherance

of an underlying tort such that Plaintiffs’ claims for conspiracy and civil conspiracy should fail.

And it contends that while allegations have now been made as to an employee accepting a loan in

violation of its policies, Plaintiffs fail to actually allege that the employee knew the individual

Defendant’s were engaged in a ponzi scheme, that she knowingly assisted their fraud, or that Bank

of America engaged in an overt act in furtherance of the purported misconduct.

       Perhaps one or more of Plaintiffs’ claims will survive the Bank’s motion to dismiss, but a

plaintiff’s efforts to impute liability on a bank for the misdeeds of account holders is not new and

the case law established in this area reveals that Bank of America’s motion is well supported.



                                                -4-
While this assessment is based on a “peek” at the motion and response, as well as the amended

complaint, when balancing the full scope of the discovery versus a pause for the Court to

substantively consider the motion, a pause is warranted here.

        Further, Defendant contends that this case involves unique circumstances. Individual

Defendants Brenner, Santillo and Picaretto have all defaulted in this action, but all the individual

Defendants (with the exception of Parris) have appeared in the SEC action related to this case,

SEC v. Santillo, Case No. 1:18-cv-05491-JGK (S.D.N.Y.). Defendant contends that this action is

essentially a copycat action of the SEC action and contains the added claims against Bank of

America. Defendant Bank of America also contends that the interrogatories and requests for

production sought by Plaintiffs are broad and burdensome, and that a continuation of the temporary

stay will not prejudice Plaintiffs. Defendant points out that Plaintiffs have already conducted

substantial investigation notwithstanding the stay, and that it agreed to exchange initial disclosures

on October 31, 2018, and to limit its request to stay discovery from Bank of America and

employees and former employees. Defendant contends that the third-party discovery will allow

Plaintiffs to investigate their claims while not significantly burdening Bank of America.

        Under the particular circumstances presented here, the interests of justice and efficiency

weigh in favor of continuing the limited stay of discovery. Defendant Bank of America’s motion

for limited stay of discovery (Doc. 51) is granted to the extent that all discovery from Bank of

America and its employees and former employees in this case shall be stayed until February 15,

2018.




                                                -5-
       The request for a status conference (Doc. 54) is denied as moot based on the continuation

of the limited stay imposed here, which is what the status conference was requested to address.

       DONE and ORDERED in Ocala, Florida on November 16, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -6-
